United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 09-2239
                                  ___________

Jerrold Ryan Kemmer,                     *
                                         *
            Appellant,                   *
                                         *
      v.                                 *
                                         *
Beltrami County; Beltrami County         * Appeal from the United States
Sheriff's Department, a municipal        * District Court for the
corporation; Scott H. Hinners,           * District of Minnesota.
individually and in his capacity as      *
Investigator for the Beltrami County     * [UNPUBLISHED]
Sheriff's Department; Lee Anderson;      *
Brian Ball, individually and in his      *
capacity as Investigator for the         *
Beltrami County Sheriff's Department;    *
Sam Lundquist, individually and in his   *
capacity as Investigator for the         *
Beltrami County Sheriff's Department;    *
Danelle Haugen, individually and in      *
her capacity as Investigator for the     *
Beltrami County Sheriff's Department,    *
                                         *
            Appellees.                   *

                                  ___________

                            Submitted: March 25, 2010
                               Filed: March 31, 2010
                                ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________
PER CURIAM.

      Jerrold Kemmer appeals the district court’s1 order granting defendants summary
judgment and denying Kemmer’s Federal Rule of Civil Procedure 56(f) motion for a
continuance in his pro se 42 U.S.C. § 1983 action.

       Following careful de novo review, see Sheets v. Butera, 389 F.3d 772, 776 (8th
Cir. 2004), we conclude that the district court properly granted summary judgment,
and we also find no abuse of discretion in the court’s denial of Kemmer’s request for
a continuance, see Rakes v. Life Investors Ins. Co. of Am., 582 F.3d 886, 893 (8th Cir.
2009) (standard of review for denial of Rule 56(f) motion). Accordingly, we affirm.
See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Raymond
L. Erickson, United States Magistrate Judge for the District of Minnesota.

                                         -2-